111 Congress Avenue, Suite 1700 Austin, Texas 78701 512.320.9200 Phone 512.320.9292 Fax andrewskurth.com Edward Gilman 512.320.9266 Phone 512.542.5231 Fax tgilman@andrewskurth.com January 11, 2010 VIA FEDERAL EXPRESS AND EDGAR TRANSMISSION Peggy Kim Special Counsel Office of Mergers & Acquisitions Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, D.C.20549-3628 Re: Green Builders, Inc. (the “Company”) File No. 005-80965 Schedule 13E-3 filed November 18, 2009 File No. 001-33408 Schedule 14C filed November 18, 2009 Dear Ms.
